NONPRECEDENTIAL DISPOSITION
                         To be cited only in accordance with
                                  Fed. R. App. P. 32.1



                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                              Submitted February 6, 2014
                               Decided February 6, 2014

                                         Before

                          DIANE P. WOOD, Chief Judge

                          MICHAEL S. KANNE, Circuit Judge

                          JOHN DANIEL TINDER, Circuit Judge

No. 13-2948

UNITED STATES OF AMERICA,                         Appeal from the United States District
     Plaintiff-Appellee,                          Court for the Central District of Illinois.

      v.                                          No. 11-cr-40108-003

TIFFNEY MICHAEL HAMPTON                           Michael M. Mihm,
     Defendant-Appellant.                         Judge.

                                       ORDER

        Tiffney Hampton pleaded guilty to conspiring to distribute methamphetamine.
See 21 U.S.C. §§ 846, 841(a)(1). Hampton’s plea agreement includes a stipulation that the
conspiracy involved at least 50 grams of actual methamphetamine and a waiver of her
right to appeal or challenge collaterally her conviction and any sentence within the
statutory maximum. In light of the statutory minimum for offenses involving at least 50
grams, id. § 841(b)(1)(A)(viii), the district court calculated a guidelines imprisonment
range of 120 to 121 months. The government asserted that Hampton had not provided
substantial assistance in prosecuting other persons and thus declined to move for a
sentence below the statutory minimum. See 18 U.S.C. § 3553(e); U.S.S.G. § 5K1.1. The
district court sentenced Hampton to 120 months. She filed a notice of appeal, but her
appointed attorney asserts that the appeal is frivolous and seeks to withdraw under
No. 13-2948                                                                            Page 2

Anders v. California, 386 U.S. 738 (1967). Hampton opposes her counsel’s motion. See CIR.
R. 51(b). We confine our review to the potential issues identified in counsel’s facially
adequate brief and Hampton’s response. See United States v. Schuh, 289 F.3d 968, 973–74
(7th Cir. 2002).

        Counsel first assesses whether Hampton could challenge the voluntariness of her
guilty plea but neglects to say whether he discussed this possibility with Hampton.
See United States v. Konczak, 683 F.3d 348, 349 (7th Cir. 2012); United States v. Knox, 287
F.3d 667, 670–71 (7th Cir. 2002) (stating that lawyer should not discuss potential
challenge to guilty plea in Anders submission without knowing that defendant wants
plea set aside). Hampton is silent about the plea in her Circuit Rule 51(b) response.
Counsel’s omission does not require that we deny the Anders motion, though, because
the lawyer’s discussion and our review of the record convince us that a challenge to the
voluntariness of Hampton’s plea would be frivolous. See Konczak, 683 F.3d at 349.
During the plea colloquy the district court substantially complied with Federal Rule of
Criminal Procedure 11. The judge identified the elements of the charged offense, and
Hampton said unequivocally that she understood those elements. See FED. R. CRIM.
P. 11(b)(1)(G). The government proffered a factual basis for the conspiracy, which
Hampton acknowledged as correct, including the drug quantity. See FED. R. CRIM.
P. 11(b)(3). Hampton said she understood the statutory minimum and maximum
penalties. See FED. R. CRIM. P. 11(b)(1)(H), (I). She also expressed her understanding of
the consequences of her appeal waiver and of the rights she would lose by pleading
guilty, including her right to a jury trial with the assistance of counsel. See FED. R. CRIM.
P. 11(b)(1)(B), (C), (F), (N). A challenge to the voluntariness of her plea therefore would
be frivolous.

       We also agree with counsel that Hampton could not challenge her sentence.
Although Hampton points out that the district judge expressed his displeasure about
applying the statutory minimum, her appeal waiver forecloses any claim of error,
including the suggestion in her Rule 51(b) response that her lack of cooperation was not
her fault. An appeal waiver stands or falls with the guilty plea. United States v. Kilcrease,
665 F.3d 924, 929 (7th Cir. 2012); United States v. Linder, 530 F.3d 556, 561 (7th Cir. 2008).
We would be constrained, therefore, to enforce Hampton’s appeal waiver.

       Accordingly, counsel’s motion is GRANTED, and the appeal is DISMISSED.